UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUATERLY REPORT PURSUANT TO SECTION 13 OR 15(d) PF THE SECURITIES EXCHANGE ACT OF 1934 For the quaterly period ended June 30, 2012. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-11071 IMAGE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 84-0685613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (Address of principal executive offices) (Zip code) (818) 407-9100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ Number of shares outstanding of the issuer’s common stock on August 3, 2012:256,402,133 IMAGE ENTERTAINMENT, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). (a) Consolidated Balance Sheets at June 30, 2012 and March 31, 2012. 4 (b) Consolidated Statements of Operations for the Three Months Ended June 30, 2012 and 2011. 6 (c) Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2012 and 2011. 7 (d) Notes to Consolidated Financial Statements for the Three Months Ended June 30, 2012. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 28 SIGNATURES 29 2 Index FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2012 (or Quarterly Report) of Image Entertainment, Inc. (or we, us, our, or Image) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. All forward-looking statements should be evaluated with the understanding of inherent uncertainty.The inclusion of such forward-looking statements should not be regarded as a representation that contemplated future events, plans or expectations will be achieved.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Quarterly Report.Important factors that could cause or contribute to such material differences include those discussed in Part I, Item 1A. “Risk Factors” in our Annual Report on Form 10-K filed on June 14, 2012.You are cautioned not to place undue reliance on such forward-looking statements. 3 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements. IMAGE ENTERTAINMENT, INC. Consolidated Balance Sheets (unaudited) June 30, 2012 and March 31, 2012 ASSETS (In thousands) June 30, 2012 March 31, 2012 Current assets: Cash $ $ Accounts receivable, net of reserve for returns, allowances and provision for doubtful accounts of $5,347 - June 30, 2012; $6,405 - March 31, 2012; Inventories Royalty and distribution fee advances Prepaid expenses and other current assets Total current assets Noncurrent inventories, principally production costs Noncurrent royalty and distribution fee advances Property, equipment and improvements, net Intangible assets, net Goodwill Other assets 86 86 Total assets $ $ See accompanying notes to consolidated financial statements 4 Index IMAGE ENTERTAINMENT, INC. Consolidated Balance Sheets (unaudited) June 30, 2012 and March 31, 2012 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY (In thousands, except share data) June 30, 2012 March 31, 2012 Current liabilities: Accounts payable $ $ Accrued liabilities Accrued royalties and distribution fees Deferred revenue Revolving credit facility Current portion of long-term debt, less debt discount Total current liabilities Noncontrolling interest liability Series B cumulative preferred stock dividends accrued Long-term debt, less current portion, less debt discount Total liabilities Commitments and Contingencies Series B cumulative preferred stock, $0.0001 par value, 30,000 shares authorized; 22,600 issued and outstanding at June 30, 2012 and March 31, 2012, respectively, with a liquidation preference of $30.3 million and $29.4 million as of June 30, 2012 and March 31, 2012, respectively Series C junior participating preferred stock, $0.0001 par value, 67,933.4 shares authorized at June 30, 2012 and March 31, 2012, respectively; none issued and outstanding at June 30, 2012 and March 31, 2012, respectively — — Stockholders' equity: Common stock, $0.0001 par value, 500 million shares authorized at June 30, 2012 and March 31, 2012, respectively; 256,402,000 issued and outstanding at June 30, 2012 and March 31, 2012, respectively 26 26 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities, preferred stock and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 5 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended June 30, 2012 and 2011 (In thousands, except per share data) NET REVENUES $ $ COST OF SALES Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Selling expenses General and administrative expenses Total selling, general and administrative expenses INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSES (INCOME): Interest expense, net Change in fair value of noncontrolling interest liability 21 ) Other expense 9 Total other expense INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES 77 ) NET INCOME (LOSS) ) Dividend on Series B preferred stock NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE: Net loss per common share – basic and diluted $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic and diluted See accompanying notes to consolidated financial statements 6 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended June 30, 2012 and 2011 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of production costs Depreciation and other amortization 81 Amortization of debt discount and deferred financing costs 50 Amortization of intangible assets Provision for doubtful accounts — 57 Provision for lower of cost or market inventory write-downs Accelerated amortization and fair value write-down of advance royalty and distribution fees 59 Change in fair values of stock warrant liability — ) Stock-based compensation expense Change in fair value of noncontrolling interest liability 21 ) Changes in assets and liabilities associated with operating activities: Accounts receivable ) Inventories ) ) Royalty and distribution fee advances ) Production cost expenditures ) ) Prepaid expenses and other assets ) ) Accounts payable, accrued royalties, fees and liabilities ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Payment to noncontrolling interest holder — ) Net cash used in investing activities $ ) $ ) See accompanying notes to consolidated financial statements 7 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Cash Flows, Continued (unaudited) For the Three Months Ended June 30, 2012 and 2011 (In thousands) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings under revolving credit facility $ $ Repayments of borrowings under revolving credit facility ) ) Repayments of long-term debt ) ) Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH: ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $
